DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
The claim objection on claim 1 is withdrawn, because the claim has been amended.
Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Claims 1-3 are withdrawn, because the claims have been amended.
.
Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Shalaby et al. (US 2006/0013863 A1) on Claims 1-3 are maintained.
Regarding claim 1, Shalaby discloses a process for producing a fiber material ([0007], [0008], [0054]), the process using electrostatic spinning or simply electrospinning method, comprising electrospinning different fibers of different material, such as nanofiber/microfibrous, which is dissolved in a solvent or melted in a glass pipette tube or extruder (or tip) (reads on spinning orifices) to a collector near the open end of the pipette, wherein the electrospinning device where two polymer solutions have 
Regarding claim 2, Shalaby discloses equal wright of two component polymer material was spun into a nano-/micorfibrous construct ([0055]), which reads on the amount in the claim limitation.

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are 
Shalaby fails to teach the solution of polymer fibers and the solution of polymer nanofibers are extruding from different spinning orifices as shown in Fig 2.

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, the examiner respectfully disagrees.  As an initial matter, the recited independent claims do not require the solution of polymer fibers and the solution of polymer nanofibers are extruding from different spinning orifices.  Additionally, Shalaby discloses wherein the electrospinning device where two polymer solutions have been electrospun simultaneously in a side-by-side fashion ([0011]). Therefore examiner believes Applicant is arguing some elements that are not in the scope of the recited independent claims.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2011214170 A, WO 2011064828 A1 (US2012028806A1 as English translation), JP 2010053457A, and US2009266759.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI Y ZHANG/           Primary Examiner, Art Unit 1717